Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

SHARON SHIBATA,                                )
                                               )
      Plaintiff,                               )
                                               )
      v.                                       )      Case No.
                                               )
ACCREDITED MANAGEMENT                          )
SOLUTIONS, LLC,                                )
                                               )
      Defendant.                               )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, SHARON SHIBATA (“Plaintiff”), by and through her attorneys, Agruss Law

Firm, LLC, alleges the following against Defendant, ACCREDITED MANAGEMENT

SOLUTIONS, LLC (“Defendant”):

                                     INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692, et seq. (“FDCPA”).

   2. Count II of Plaintiff’s Complaint is based on the Colorado Fair Debt Collection Practices

      Act, COL. STATS. § 5-16-101, et seq. (“CFDCPA”).

                              JURISDICTION AND VENUE

   3. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k

      (FDCPA).

   4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”



                                               1
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 2 of 11




   5. This court has supplemental jurisdiction over the state claims alleged herein pursuant to

      28 U.S.C. § 1367 as they are “so related to claims in the action within such original

      jurisdiction that they form part of the same case or controversy.”

   6. Venue and personal jurisdiction in this district are proper because Defendant does or

      transacts business within this district, and a material portion of the events at issue occurred

      in this district.

                                             PARTIES

   7. Plaintiff is a natural person residing in the City of Lafayette, Boulder County, State of

      Colorado.

   8. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

   9. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

   10. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

   11. Plaintiff is a consumer as that term is defined by COL. STATS. § 5-16-103(5).

   12. Plaintiff allegedly owes a debt as that term is defined by COL. STATS. § 5-16-103(8).

   13. Defendant is a collection agency as that term is defined by COL. STATS. § 5-16-103(3).

   14. Defendant is a debt collector as that term is defined by COL. STATS. § 5-16-103(9).

   15. Defendant is a debt buyer as that term is defined by COL. STATS. § 5-16-103(8.5).

   16. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

   17. Defendant is a New York limited liability company and collection agency based in the

      Hamlet of East Amherst, Erie County, State of New York.

   18. Defendant is engaged in the collection of debt within the State of Colorado.

   19. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

      account balances.

                                                2
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 3 of 11




   20. When an unpaid, outstanding account is placed with Defendant it is assigned a file number.

   21. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

      third parties.

   22. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties

      or delinquent or defaulted debts it purchased.

   23. During the course of its attempts to collect debts allegedly owed to third parties or

      delinquent or defaulted debts it purchased, Defendant sends to alleged debtors bills,

      statements, and/or other correspondence, via the mail and/or electronic mail, and initiates

      contact with alleged debtors via various means of telecommunication, such as by

      telephone and facsimile.

   24. Defendant acted through its agents, employees, officers, members, directors, heirs,

      successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                             FACTS

   25. Defendant is attempting to collect a consumer debt from Plaintiff, which is allegedly owed

      by Plaintiff arising from an automobile loan deficiency balance.

   26. Plaintiff’s alleged debt owed arises from transactions for personal, family, or household

      purposes.

   27. Defendant assigned the alleged debt an “AMS Internal File Number” of “U-6482173”.

   28. In or around February 2020, Defendant began calling Plaintiff in an attempt to collect the

      alleged debt.

   29. Defendant calls Plaintiff on her cellular telephone at 719-338-1347 in an attempt to collect

      the alleged debt.

   30. In connection with the above-referenced collection calls, Defendant also leaves voicemail

                                                3
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 4 of 11




      messages for Plaintiff.

   31. With regard to the above-referenced voicemail messages:

          a.   Defendant’s collectors failed to disclose that the calls were coming from

               Accredited Management Solutions, LLC;

          b. Defendant’s collectors failed to disclose that the calls were made in an attempt to

               collect a debt and that any information obtained will be used for that purpose;

          c. Defendant’s collectors threatened legal action against Plaintiff; and

          d. Defendant’s collectors gave the callback number of 888-878-7973—which is one

               of Defendant’s telephone numbers.

   32. On or about February 24, 2020, Plaintiff called Defendant at 888-878-7973.

   33. During the above-referenced call:

          a. Plaintiff first spoke to Defendant’s collector who identified himself as Dale

               Thomas;

          b. Plaintiff disputed the validity of the alleged debt;

          c. Mr. Thomas threatened Plaintiff with a lawsuit and garnishment if Plaintiff did not

               pay the alleged debt;

          d. Mr. Thomas transferred Plaintiff to Defendant’s collector who identified herself as

               Nicole Morgan; and

          e.   Ms. Morgan also threatened Plaintiff with a lawsuit and garnishment if Plaintiff

               did not pay the alleged debt.

   34. Plaintiff also received a collection letter from Defendant dated February 25, 2020, signed

      by Marilyn Allen.

   35. There have been no payments or other transactions with regard to the alleged debt since

                                                4
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 5 of 11




      2011.

   36. The applicable statute of limitations to bring legal action to collect on the alleged debt is,

      at most, six (6) years.

   37. The statute of limitations has long passed for bringing legal action against Plaintiff to

      collect on the alleged debt.

   38. In its communications with Plaintiff regarding the alleged debt:

          a. Defendant attempted to collect a time-barred debt from Plaintiff without disclosing

              that the Defendant could not sue Plaintiff to collect on the alleged debt;

          b. Defendant attempted to collect a time-barred debt from Plaintiff without disclosing

              that a partial payment on the alleged debt would revive/reset the statute of

              limitations; and

          c. Defendant attempted to collect a time-barred debt from Plaintiff without disclosing

              that a promise to pay the alleged debt would revive/reset the statute of limitations.

   39. Not only did Defendant fail to make such disclosures, Plaintiff brazenly threatened an

      illegal lawsuit against Plaintiff.

   40. Defendant’s above-referenced actions were an attempt to coerce Plaintiff into payment of

      the alleged debt.

   41. The natural consequences of Defendant’s statements and actions was to produce an

      unpleasant and/or hostile situation between Defendant and Plaintiff.

   42. The natural consequences of Defendant’s actions was to cause Plaintiff mental distress.

   43. The natural consequences of Defendant’s actions was to unjustly condemn and vilify

      Plaintiff for her non-payment of the alleged debt.



                                                 5
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 6 of 11




                           COUNT I:
   DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

   44. Defendant violated the FDCPA based on the following:

          a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

             consequence of which was to harass, oppress, and abuse in connection with the

             collection of an alleged debt when Defendant attempted to collect a debt from

             Plaintiff with coercive tactics by making illegal and empty threats to Plaintiff about

             suing Plaintiff;

          b. Defendant violated § 1692d(6) of the FDCPA by its placement of telephone calls

             without meaningful disclosure of the caller’s identity when Defendant’s voicemail

             messages failed to disclose that the calls were from Accredited Management

             Solutions, LLC;

          c. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

             misleading representation or means in connection with the collection of any debt

             when Defendant engaged in, at least, the following discrete violations of § 1692e;

          d. Defendant violated § 1692e(2)(A) of the FDCPA by its false representation of the

             character and legal status of any debt when Defendant made empty and unlawful

             threats of legal action against Plaintiff;

          e. Defendant further violated § 1692e(2)(A) of the FDCPA when Defendant

             attempted to collect from Plaintiff a time-barred debt without making certain

             required disclosures;

          f. Defendant violated § 1692e(4) of the FDCPA by its representation or implication

             that nonpayment of any debt will result the seizure, garnishment, attachment, or

             sale of any property or wages of any person unless such action is lawful and the
                                                6
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 7 of 11




           debt collector or creditor intends to take such action when Defendant threatened

           an Plaintiff with an unlawful garnishment;

        g. Defendant violated § 1692e(5) of the FDCPA by its threat to take any action that

           cannot legally be taken or that is not intended to be taken when Defendant made

           threats of legal action which it cannot legally take or did not intend to take when

           Defendant made empty and unlawful threats of legal action against Plaintiff;

        h. Defendant further violated § 1692e(5) of the FDCPA when Defendant attempted

           to collect from Plaintiff a time-barred debt without making certain required

           disclosures;

        i. Defendant violated § 1692e(7) of the FDCPA its false representation or implication

           that the consumer committed any crime or other conduct in order to disgrace the

           consumer when it made references to “federal law” in the voicemail messages it

           left for Plaintiff;

        j. Defendant violated § 1692e(10) of the FDCPA by using any false representation

           or deceptive means to collect or attempt to collect any debt when Defendant

           engaged in, at least, all of the other discrete violations of § 1692e alleged herein;

        k. Defendant further violated § 1692e(10) of the FDCPA when Defendant created the

           false impression on Plaintiff that Defendant was permitted by law to continue to

           engage in unlawful collection tactics with impunity;

        l. Defendant violated § 1692e(11) of the FDCPA when Defendant left Plaintiff

           voicemail messages that did not state that the communications were an attempt to

           collect a debt;

        m. Defendant violated § 1692g(a)(3) of the FDCPA by ignoring Plaintiff’s oral

                                              7
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 8 of 11




              dispute of the validity of the alleged debt and continuing to assume the validity of

              the alleged debt when Defendant engaged in all of the foregoing misconduct;

          n. Defendant violated § 1692g(b) of the FDCPA by engaging in collection activities

              and communication that overshadowed or was inconsistent with the disclosure of

              the consumer’s right to dispute the debt when Defendant ignored Plaintiff’s oral

              dispute of the alleged debt and engaged in all of the foregoing misconduct; and

          o. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

              means to collect or attempt to collect any debt when Defendant engaged in all of

              the misconduct alleged herein.

      WHEREFORE, Plaintiff, SHARON SHIBATA, respectfully requests judgment be entered

against Defendant, ACCREDITED MANAGEMENT SOLUTIONS, LLC, for the following:

   45. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692k;

   46. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

      15 U.S.C. § 1692k; and

   47. Any other relief that this Honorable Court deems appropriate.

                               COUNT II:
                       DEFENDANT VIOLATED THE
              COLORADO FAIR DEBT COLLECTION PRACTICES ACT

   48. Plaintiff repeats and realleges paragraphs 1-43 of Plaintiff’s Complaint as the allegations

      in Count II of Plaintiff’s Complaint.

   49. Defendant violated the CFDCPA based on the following:

          a. Defendant violated § 15-16-106(1) of the CFDCPA by engaging in conduct that

              the natural consequence of which was to harass, oppress, and abuse in connection


                                                8
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 9 of 11




           with the collection of an alleged debt when Defendant attempted to collect a debt

           from Plaintiff with coercive tactics by making illegal and empty threats to Plaintiff

           about suing Plaintiff;

        b. Defendant violated § 5-16-107(1) of the CFDCPA by its use of any false,

           deceptive, or misleading representation or means in connection with the collection

           of any debt when Defendant engaged in, at least, the following discrete violations

           of § 5-16-107(1);

        c. Defendant violated § 5-16-107(1)(b)(I) of the CFDCPA by its false representation

           of the character and legal status of any debt when Defendant made empty and

           unlawful threats of legal action against Plaintiff;

        d. Defendant further violated § 5-16-107(1)(b)(I) of the CFDCPA when Defendant

           attempted to collect from Plaintiff a time-barred debt without making certain

           required disclosures;

        e. Defendant violated § 5-16-107(1)(d) of the CFDPA by its representation or

           implication that nonpayment of any debt will result the seizure, garnishment,

           attachment, or sale of any property or wages of any person unless such action is

           lawful and the debt collector or creditor intends to take such action when

           Defendant threatened an Plaintiff with an unlawful garnishment;

        f. Defendant violated § 5-16-107(1)(e) of the CFDCPA by its threat to take any

           action that cannot legally be taken or that is not intended to be taken when

           Defendant made threats of legal action which it cannot legally take or did not

           intend to take when Defendant made empty and unlawful threats of legal action

           against Plaintiff;

                                              9
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 10 of 11




          g. Defendant further violated § 5-16-107(1)(e) of the CFDCPA when Defendant

             attempted to collect from Plaintiff a time-barred debt without making certain

             required disclosures;

          h. Defendant violated § 5-16-107(1)(k) of the CFDCPA by using any false

             representation or deceptive means to collect or attempt to collect any debt when

             Defendant engaged in, at least, all of the other discrete violations of § 1692e

             alleged herein;

          i. Defendant further violated § 5-16-107(1)(k) of the CFDCPA when Defendant

             created the false impression on Plaintiff that Defendant was permitted by law to

             continue to engage in unlawful collection tactics with impunity;

          j. Defendant violated § 5-16-107(1)(l) of the CFDCPA when Defendant left Plaintiff

             voicemail messages that did not state that the communications were an attempt to

             collect a debt;

          k. Defendant violated § 5-16-109(1) of the CFDCPA by ignoring Plaintiff’s oral

             dispute of the validity of the alleged debt and continuing to assume the validity of

             the alleged debt when Defendant engaged in all of the foregoing misconduct; and

          l. Defendant violated § 5-16-108(1) of the CFDCPA by its use of unfair or

             unconscionable means to collect or attempt to collect any debt when Defendant

             engaged in all of the misconduct alleged herein.

      WHEREFORE, Plaintiff, SHARON SHIBATA, respectfully requests judgment be entered

against ACCREDITED MANAGEMENT SOLUTIONS, LLC, for the following:

   50. Statutory damages of $1,000.00 pursuant to the Colorado Fair Debt Collection Practices

      Act, COL. STATS. § 5-16-113(b);

                                              10
Case 1:20-cv-01156-KLM Document 1 Filed 04/24/20 USDC Colorado Page 11 of 11




   51. Costs and reasonable attorneys’ fees pursuant to the Colorado Fair Debt Collection

       Practices Act, COL. STATS. § 5-16-113(c); and

   52. Any other relief that this Honorable Court deems appropriate.


                                           Respectfully submitted,
Date: April 24, 2020                       AGRUSS LAW FIRM, LLC

                                    By: /s/ James J. Parr
                                            James J. Parr
                                            IL State Bar #: 6317921
                                            4809 N. Ravenswood Avenue, Suite 419
                                            Chicago, IL 60640
                                            Tel: 312-224-4695
                                            Fax: 312-253-4451
                                            james@agrusslawfirm.com
                                            Attorneys for Plaintiff




                                              11
